MEMORANDUM **
Gregory Lynn Wallace appeals from the district court’s imposition of sentence following revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Wallace’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.